     Case 2:19-cv-02096-APG-EJY Document 13 Filed 09/09/20 Page 1 of 1



 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3    GERARDO PEREZ,                                             Case No. 2:19-cv-02096-APG-EJY
 4                        Plaintiff,
                                                                   ORDER EXTENDING STAY
 5           v.
 6    JENNIFER NASH, et al.,
 7                       Defendants.
 8

 9          On August 3, 2020, this Court entered an order referring the case to Inmate Early Mediation

10   and staying the action for 90 days to allow the Plaintiff and Defendants an opportunity to settle their

11   dispute (Docket No. 5). The stay will expire on November 1, 2020. Due to the pandemic, the

12   mediation could not be set prior to the expiration of the stay. It is now set for December 18, 2020,

13   a little more than six weeks after the stay expires. Therefore, the Court extends the stay for two (2)

14   business days after the mediation, or December 22, 2020. The status report is also due on that date.

15   During this stay period and until the Court lifts the stay, no other pleadings or papers may be filed

16   in this case, and the parties may not engage in any discovery, nor are the parties required to respond

17   to any paper filed in violation of the stay unless specifically ordered by the Court to do so.

18          For the foregoing reasons,

19          IT IS ORDERED that the stay is extended until Tuesday, December 22, 2020.

20          IT IS FURTHER ORDERED that the Office of the Attorney General will file the report form

21   regarding the results of the stay on December 22, 2020.

22          DATED this 9th day of September 2020.

23

24

25                                                 ELAYNA J. YOUCHAH
                                                   UNITED STATES MAGISTRATE JUDGE
26

27

28
